Title: To George Washington from George Turner, 18 August 1789
From: Turner, George
To: Washington, George



Sir,
Philadelphia August 18th 1789

The numerous applications which no doubt your Excellency has received from candidates for public favour, and the superior abilities which such a range of choice must afford, impress me with great doubts as to the propriety of any application from me.
I have taken a liberty, however, which I hope your Excellency will excuse—in thus soliciting the favour of your nomination to place me in some appointment suitable to my pretensions. Major Butler, who has politely offered to be the bearer of this, will be able to furnish your Excellency with further information. I could wish to be more explicit here; but an unexpected interruption has brought me within three minutes of the hour at which the post goes out. I have the honour to be, with the greatest respect, Sir, Your most obedient and most humble Servant

G. Turner

